FILED
                                                                      MARCH 2, 2021
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 36634-1-III
                     Respondent,             )
                                             )
       v.                                    )
                                             )
JOHN TOLBERT HOBBS,                          )         UNPUBLISHED OPINION
                                             )
                     Appellant.              )

       STAAB, J. — John Hobbs was charged with felony violation of a no-contact order

after being seen in the protected person’s apartment. He remained in custody pending

trial. After three defense attorneys and multiple continuances, Mr. Hobbs’s trial

commenced 314 days after he was arrested. A jury found him guilty, and a judge

sentenced him to 60 months in custody. Mr. Hobbs appeals, arguing that the trial court

violated his constitutional and rule-based speedy trial rights. We affirm his conviction

but remand for resentencing.
No. 36634-1-III
State v. Hobbs


                                          FACTS

       Mr. Hobbs was arrested on February 27, 2018, and charged with felony violation

of a no-contact order. 1 After numerous continuances, many at defense counsel’s request,

and over Mr. Hobbs’s personal objection, trial commenced 314 days after his arrest.

       The requests for delay began almost immediately. Defense counsel was granted a

stay of proceedings after concerns arose about Mr. Hobbs’s competency when he was

placed on suicide watch in a padded jail cell and refused to be transported to court.

Defense counsel filed a petition for competency, and a status hearing was set for March

14. At this status hearing, the court granted defense counsel’s motion for a continuance

to March 28 so that she could secure an independent competency evaluation.

       On March 28, defense counsel withdrew her petition for competency, and Mr.

Hobbs was arraigned. The court calculated the 60-day speedy trial period as ending on

May 29, 2018, and set an omnibus hearing for April 26, and trial on May 7. The court

overruled Mr. Hobbs’s objection to the trial date as untimely.

       On May 4, the court granted defense counsel’s request for a one-week continuance

because she was exploring settlement options with Mr. Hobbs. Trial was reset to May

14.




       1
        Since the underlying allegations are not material to the issues, they are not
included. Instead, we will focus on the procedure after arrest.

                                             2
No. 36634-1-III
State v. Hobbs


       On May 8, defense counsel advised the court that Mr. Hobbs had rejected

settlement offers and wanted to take his case to trial. Counsel voiced her concern about

Mr. Hobbs’s rationality and requested another competency evaluation. After questioning

Mr. Hobbs, the trial court found him to be competent and declined to order another

evaluation. At this point, defense counsel requested a continuance of the trial to May 21,

indicating that both herself and the prosecutor had anticipated a settlement and needed

time to prepare for trial. The court granted the motion to continue the trial. On May 14,

Mr. Hobbs, acting on his own behalf, filed a written objection to the May 21 trial date.

       On May 18, three days before trial, defense counsel filed a motion to dismiss,

alleging that the State had failed to turn over Brady 2 materials. The State requested a

continuance of the trial so it could respond to the motion. Defense counsel objected,

noting that she had given notice to the State about the issue, and that it should not come

as a surprise that warranted continuing the trial. The court granted the State’s motion and

continued the trial to June 11.

       On June 8, the parties were present for a triage hearing. Counsel indicated that the

motion to dismiss had been denied. While Mr. Hobbs continued to object to any

continuance, his attorney advised the court that two of the State’s witnesses were

unavailable and she needed more time to investigate possible defense witnesses. The

court noted Mr. Hobbs’s objection and continued the trial to July 16.

       2
           Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

                                              3
No. 36634-1-III
State v. Hobbs


       On July 13, defense counsel asked for another continuance, indicating that she was

working on a global resolution at Mr. Hobbs’s request and needed time to line up an

expert witness in the event that the case was not resolved. Counsel acknowledged that

Mr. Hobbs was continuing to object, “but I think he also knows that a global resolution

would be more likely to result in less time than going to trial and losing and getting a

sentence imposed that isn’t by agreement.” Report of Proceedings (RP) (July 13, 2018)

at 17-18. In addition, counsel noted that the short continuance she was requesting was

within the 30-day buffer created when the trial was continued to July 16. The court

granted the motion and continued the trial to August 6.

       At the “triage” hearing on August 3, Mr. Hobbs refused to be transported to court.

His attorney asked for a one-week continuance to go over a new offer with Mr. Hobbs.

Trial was reset to August 13. The attorneys and the court considered this trial date to be

within the 30-day buffer created by the continuance to July 16.

       At the triage hearing on August 10, defense counsel requested another continuance

of the trial to September 7. Counsel indicated that Mr. Hobbs had raised concerns that

morning about her representation of Mr. Hobbs when the no-contact order was initially

entered, and there may be a conflict of interest if she were needed as a witness in the

current case.

       The trial court discussed this issue thoroughly with Mr. Hobbs, advising him that

if his attorney could be a witness, she would need to withdraw, and a new attorney would

                                             4
No. 36634-1-III
State v. Hobbs


need to be appointed. Appointing new counsel would result in resetting the speedy trial

period and another delay. Mr. Hobbs begrudgingly agreed that his attorney should

withdraw. The State did not object to the continuance but made it clear on the record that

withdrawal of counsel would reset the 60-day speedy trial clock under CrR 3.3(c)(2)(vii).

The court reset trial to September 7 and ordered new counsel for Mr. Hobbs.

       At a status hearing on August 24, Mr. Hobbs’s second attorney advised the court

that he too had a conflict and needed to withdraw. This second attorney noted Mr.

Hobbs’s ongoing speedy trial objection but acknowledged that disqualification of counsel

would reset the speedy trial period. Counsel asked the court to set a status hearing in one

week to see if they could get an attorney assigned to Mr. Hobbs. The Court set a status

hearing for August 31 and noted that it would not change Mr. Hobbs’s trial set for

September 10. 3




       3
         On August 10, a scheduling order set Mr. Hobbs’s trial for September 7. At the
next hearing, on August 24, when the second attorney withdrew, the court noted that trial
was set for September 10. It is not clear from the record how trial was moved from
September 7 to September 10. It is possible, that the court mistook the trial date.
Regardless, on August 24, the court recognized that the 60-day speedy trial period was
reset, and entered a scheduling order setting trial on September 10.

                                             5
No. 36634-1-III
State v. Hobbs


       On September 7, Mr. Hobbs appeared in court with his third attorney. Trial was

already set for September 10, but Mr. Hobbs’s new attorney requested a continuance of

the trial date, indicating that he was new and did not have a file yet. Mr. Hobbs objected.

The court found that a continuance was necessary in the interest of justice, Mr. Hobbs

would not be prejudiced, granted defense counsel’s motion, and continuing trial to

December 17. 4

       A triage hearing was held on December 14, Mr. Hobbs was not present, and there

is nothing in the record to indicate why he was not transported. Defense counsel

explained to the court, “[s]o, what we need to do is reset it for trial and it was supposed to

be on the docket this morning for triage; but it wasn’t. So, within the thirty-day period

we’re trying to reset it and we’re looking at Wednesday, January 2 [2019] for trial date.”

RP (December 14, 2018) at 5. It is not clear from the record why the trial date of

December 17 needed to be moved. Nevertheless, a scheduling order was entered, without

Mr. Hobbs’s signature, moving trial to January 2, 2019.




       4
        At the omnibus hearing on November 28, the State requested a continuance to
mid-February, indicating that the case had been reassigned to a different prosecutor.
Although the record does not contain a written order, at the triage hearing on December
14, counsel noted that the State’s motion for a continuance had been denied.


                                              6
No. 36634-1-III
State v. Hobbs


       At the triage hearing on December 28, the State advised the court that defense

counsel was ill and would not be well enough for trial on January 2. The State indicated

that the outside speedy trial date was January 16, based on the 30-day buffer added to the

December 17 continuance, and asked the court to reset trial to January 7. Mr. Hobbs was

present and continued to object to any continuance of his trial.

       Trial commenced on January 7, 2019, 314 days after Mr. Hobbs was arrested. The

State called four witnesses, and defense did not call any. The trial, including jury

selection and deliberations, lasted three days. The jury found Mr. Hobbs guilty of felony

violation of a no-contact order.

                                        ANALYSIS

   1. Did the trial court violate Mr. Hobbs’s speedy trial rights under CrR 3.3?

       Under Washington’s speedy trial rules, an individual held in custody pending trial

must be brought to trial within 60 days of arraignment. CrR 3.3(b)(1). The rule provides

for tolling and resetting of the speedy trial period in certain circumstances. Whether the

time limits set forth in the rule are violated, is a question reviewed de novo. State v.

Kenyon, 167 Wn.2d 130, 135, 216 P.3d 1024 (2009). If the court finds a violation of the

rule’s time limits, the charges must be dismissed with prejudice. CrR 3.3(h).

       On appeal, Mr. Hobbs makes several arguments concerning his speedy trial rights

under the rule. First, he argues that the rule’s time limits were violated when trial was set

on December 17 and then again when it was continued to January 7. In the alternative,

                                              7
No. 36634-1-III
State v. Hobbs


he argues that the court abused its discretion in granting the continuance to December 17

and finding that a lengthy delay was necessary.

       A. Time Limit Violations

       Initially, Mr. Hobbs argues that the time limits within the rule were violated when

the court set a trial for December 17. To support this argument, Mr. Hobbs points out

that the rule requires a court to set trial within the speedy trial period after the

commencement date is reset by a defense attorney’s disqualification. CrR 3.3(d)(2).

From this proposition, he contends that the trial date of December 17 was well outside of

his recommenced 60-day speedy trial period, which ended on October 23. If the

December 17 trial date was an initial resetting, Mr. Hobbs would be correct. But the

record does not support his argument. On August 24, when Mr. Hobbs’s second attorney

notified the court that he, too, would need to withdraw, the trial court recognized that the

speedy period would be reset under CrR 3.3(c)(2)(vii). The court then signed a

scheduling order setting a status hearing for August 31, and trial on September 10, 2018.

Clerk’s Papers (CP) at 95. This trial date was within the 60-day speedy trial period that

commenced on August 24, and ended on October 23. Thus, on September 7, when the

court moved the trial date to December 17, it was a continuance under CrR 3.3(f)(2), not

an initial setting after recommencement.




                                                8
No. 36634-1-III
State v. Hobbs


       In his brief, Mr. Hobbs does not acknowledge the September 10 trial date. This is

fatal to his argument. The rule does not require a judge to set a new trial date because the

commencement date has been reset. Indeed, in this case, there was already a trial date set

within the recommenced 60-day speed trial period. Instead, the rule makes clear that if

trial is reset, for any reason, then it is the court’s responsibility to make sure the new trial

date is within the time limits, and the court’s responsibility to notify each counsel or party

of the new date. CrR 3.3(d)(2). 5 These are the court’s responsibilities every time a new

trial date is set. See State v. Carney, 129 Wn. App. 742, 748, 119 P.3d 922 (2005).

       Mr. Hobbs also argues that the rule’s time limits were violated when the court

continued his trial from December 17 to January 7. However, this argument is based on

the incorrect premise that the December 17 date was an initial setting and not a

continuance. As set forth above, the December 17 trial was a continuance granted under

CrR 3.3(f)(2), not an initial setting. As a valid continuance, the 30-day buffer in CrR

3.3(b)(5) applied, and Mr. Hobbs’s speedy trial period was extended to January 16. His

trial on January 7 was within the time limits of the rule.




       5
         “Resetting of Trial Date. When the court determines that the trial date should be
reset for any reason, including but not limited to the applicability of a new commencement
date pursuant to subsection (c)(2) or a period of exclusion pursuant to section (e), the court
shall set a new date for trial which is within the time limits prescribed and notify each
counsel or party of the date set.” CrR 3.3(d)(2) (emphasis added).

                                               9
No. 36634-1-III
State v. Hobbs


       B. Discretionary Continuance

       Next, Mr. Hobbs suggests that even if the continuance to December 17 was not a

violation of the time limits, the court nonetheless abused its discretion in granting the

continuance. A court’s decision to grant a continuance is reviewed for abuse of

discretion. State v. Ollivier, 178 Wn.2d 813, 822, 312 P.3d 1 (2013). “[G]ranting

defense counsel’s request for more time to prepare for trial, even ‘over defendant’s

objection, to ensure effective representation and a fair trial,’ is not necessarily an abuse of

discretion.” State v. Saunders, 153 Wn. App. 209, 217, 220 P.3d 1238 (2009) (quoting

State v. Campbell, 103 Wn.2d 1, 15, 691 P.2d 929 (1984)).

       In this case, it was not an abuse of discretion for the court to continue the trial set

on September 10, when defense counsel was new and did not have a file three days

before trial. The rule provides that a court may continue a trial upon motion of a party

when required in the administration of justice if the defendant is not prejudiced. CrR

3.3(f)(2). The court must state on the record or in writing the reasons for the

continuance. Id. A continuance granted under this provision tolls speedy trial from the

date of the original trial to the new trial date. CrR 3.3(e)(3). Here, the trial court found

that the continuance would not prejudice Mr. Hobbs and was necessary in the interest of

justice to give new counsel needed time “to receive the file and come up to speed on the

case.” CP at 96.



                                              10
No. 36634-1-III
State v. Hobbs


       Mr. Hobbs also challenges the length of the continuance, arguing that the court

abused its discretion by granting a continuance for 101 days. The requested continuance,

and its length of delay, were both requested by Mr. Hobbs’s new attorney for the purpose

of trial preparation. As such, Mr. Hobbs has waived any objection to the continuance.

CrR 3.3(f)(2).

       Despite the waiver, Mr. Hobbs argues that the trial court abused its discretion by

failing to set forth “convincing and valid reasons” for the lengthy continuance, citing

Saunders, 153 Wn. App. at 221. The holding in Saunders is very limited and does not

apply to the circumstances in this case. In Saunders, the State and defense counsel

requested a continuance to “continue negotiations” despite the defendant’s stated desire

to go to trial. Several subsequent continuances were also granted without an adequate

basis articulated by either party or the court. The Court of Appeals found an abuse of

discretion because the choice to negotiate or go to trial is within the defendant’s control,

and the subsequent continuances were granted “[a]bsent convincing and valid reasons.”

Id. at 221.

       In this case, the trial court made specific findings that the continuance was

necessary for the interests of justice and did not prejudice Mr. Hobbs. Specifically, Mr.

Hobbs’s new attorney needed time to prepare for trial. Such a request is within the

purview of defense counsel. See Ollivier, 178 Wn.2d at 825. While a shorter



                                             11
No. 36634-1-III
State v. Hobbs


continuance may have been more prudent, the length of delay in this case was not

manifestly unreasonable.


   2. Did the trial court violate Mr. Hobbs’s constitutional right to a speedy trial?

       Next, Mr. Hobbs challenges the 314-day delay in bringing him to trial as a

violation of his constitutional right to a speedy trial. The Sixth Amendment to the United

States Constitution, as well as art. I, section 22 of the Washington State Constitution,

both protect a criminal defendant’s right to a speedy trial. The protections provided by

each provision are substantially the same, and a constitutional challenge is reviewed de

novo. Ollivier, 178 Wn.2d at 826.

       A constitutional speedy trial challenge is separate from a rule violation. While the

rule has the purpose of ensuring that a defendant’s constitutional right to a speedy trial is

effectuated, complying with it does not necessarily mean that no constitutional violation

occurs. Id. at 823 (citing Kenyon, 167 Wn.2d at 136).

       Unlike the court rule, the constitutional right is not quantified. Id. at 827. To

determine whether a violation of constitutional speedy trial rights occurred, a court must

apply a balancing test by examining both the State and the defendant’s conduct and

culpability. Barker v. Wingo, 407 U.S. 514, 529-30, 92 S. Ct. 2182, 33 L. Ed. 2d 101

(1972). However, in order to trigger the Barker analysis, the defendant must first

demonstrate that the “interval between accusation and trial has crossed the threshold


                                             12
No. 36634-1-III
State v. Hobbs


dividing ordinary from ‘presumptively prejudicial’ delay.” Doggett v. United States, 505

U.S. 647, 651-52, 112 S. Ct. 2686, 120 L. Ed. 2d 520 (1992).

       In determining whether the length of delay crosses the line from ordinary to

presumptively prejudicial, reviewing courts should consider the complexity of the case,

the length of the delay, and the reliance on eyewitness testimony. State v. Iniguez, 167

Wn.2d 273, 292, 217 P.3d 768 (2009). Once the defendant demonstrates the delay is

presumptively prejudicial, the reviewing court must apply the Barker balancing test by

examining (1) the length of the delay, (2) the reason for the delay, (3) the defendant’s

assertion of his right, and (4) prejudice to the defendant. Barker, 407 U.S. at 530. Thus,

the length of the delay is both a triggering factor and a balancing factor.

       In this case, approximately ten months (314 days) passed between the arrest and

the beginning of the trial. Therefore, Mr. Hobbs’s pretrial delay is presumptively

prejudicial and meets that threshold showing. Iniguez, 167 Wn.2d at 290. Consequently,

the remainder of the Barker factors must be considered.

       (1) Length of delay. This factor focuses on “‘the extent to which the delay

stretches beyond the bare minimum needed to trigger’” the four-step analysis. Iniguez,

167 Wn.2d at 293 (quoting Doggett, 505 U.S. at 652). A longer pretrial delay compels a

court to give a closer examination into the circumstances surrounding the delay. Id.

Here, the ten-month lapse between arrest and trial is just beyond the bare minimum

needed to trigger the Barker inquiry (8 months to 12 months).

                                             13
No. 36634-1-III
State v. Hobbs


       (2) Reason for delay. This factor requires the court to examine each party’s

responsibility for the delay and weigh the respective reasons. Iniguez, 167 Wn.2d at 294.

In this case, defense counsel requested nearly all the continuances. First, defense counsel

sought a continuance for time to assess Mr. Hobbs’s competency. Then, defense counsel

requested continuances to pursue additional investigations. Finally, several continuances

were necessary after the disqualification of two consecutive defense counsel. Again, it is

understandable that Mr. Hobbs was frustrated by the multiple delays. However, case law

clearly states that delay caused by defense counsel is chargeable to the defendant, even if

the delay is over the objection of the defendant. Ollivier, 178 Wn.2d at 832; Campbell,

103 Wn.2d at 15.

       In both the initial brief and the reply brief, Mr. Hobbs argues that the State caused

undue delay by failing to respond to Brady discovery requests timely or adequately.

However, the record indicates that the court ultimately held that the State had complied

with its Brady disclosure requirements. CP at 81-89. Mr. Hobbs does not assign error to

this conclusion. Because the court found no Brady violation, Mr. Hobbs cannot

demonstrate that the State deliberately caused unnecessary delay by requesting a

continuance to respond and brief the Brady issue. Overall, the reasons for the delay

weigh against Mr. Hobbs.

       (3) Assertion of right. This factor requires the court to consider the extent to

which the defendant asserted his speedy trial right. Iniguez, 167 Wn.2d at 294-95. Mr.

                                             14
No. 36634-1-III
State v. Hobbs


Hobbs objected to each continuance. Thus, this factor weighs slightly in favor of Mr.

Hobbs.

       (4) Prejudice. The fourth factor considers what prejudice the defendant suffered

because of the delay. “Prejudice is judged by looking at the effect on the interests

protected by the right to a speedy trial: (1) to prevent harsh pretrial incarceration, (2) to

minimize the defendant’s anxiety and worry, and (3) to limit impairment to the defense.”

Iniguez, 167 Wn.2d at 295.

       Here, there is no showing, other than conclusory statements, that the delay caused

prejudice to Mr. Hobbs. Additionally, Mr. Hobbs fails to identify with any particularity

evidence that the delay impeded his defense (such as memories of critical witnesses

fading or evidence becoming unavailable). Barker, 407 U.S. 514. The evidence of guilt

here, both direct and circumstantial, was overwhelming. Accordingly, this factor weighs

against Mr. Hobbs.

       Balancing each of the above factors, the delay under the totality of the

circumstances was not a speedy trial violation of constitutional magnitude. Iniguez, 167

Wn.2d at 295. Contrary to Mr. Hobbs’s assertions, the delay was not unduly long, the

reasons for the delay are primarily attributable to the defense, and Mr. Hobbs fails to

demonstrate particularized prejudice. Thus, Mr. Hobbs made an insufficient showing to

tip the scales in his favor. Accordingly, there was no violation of Mr. Hobbs’s



                                              15
No. 36634-1-III
State v. Hobbs


constitutional right to a speedy trial under the Sixth Amendment to the United States

Constitution and article I, section 22.


   3. Did the trial court err in calculating Mr. Hobbs’s offender score for purposes of
      sentencing?

       Mr. Hobbs challenges the trial court’s calculation of his offender score for

purposes of sentencing. Specifically, he argues that three Oregon convictions for

burglary should not have been included in calculating his offender score because the

State failed to prove the crimes were comparable Washington offenses. The State

concedes error and acknowledges that the Oregon burglary statutes are broader than

Washington’s first-degree burglary statute.

       At sentencing, the State bears the burden of proving by a preponderance of the

evidence the existence and comparability of a defendant’s prior out-of-state convictions.

State v. Collins, 144 Wn. App. 547, 554, 182 P.3d 1016 (2008). The State is relieved of

its burden only if the defendant “affirmative[ly] acknowledge[s]” the “facts and

information” the State introduces regarding criminal history. State v. Mendoza, 165

Wn.2d 913, 928, 205 P.3d 113 (2009), disapproved of on other grounds by State v. Jones,

182 Wn.2d 1, 338 P.3d 278 (2014). The remedy when the State fails this burden is to

remand for resentencing to allow both parties to present relevant evidence of criminal

history under RCW 9.94A.530(2). State v. Cobos, 182 Wn.2d 12, 15-16, 338 P.3d 283

(2014); Jones, 182 Wn.2d at 10-11.

                                              16
No. 36634-1-III
State v. Hobbs


       In this case, Mr. Hobbs indicated he was “unwilling to stipulate to any of the

convictions . . . or any of the facts as presented by the State with regard to his criminal

history.” RP (Feb. 19, 2019) at 11. And, the State concedes that the trial court erred by

finding the offenses comparable because it failed to conduct the required factual

comparability analysis (considering only facts of the foreign convictions that were

admitted, stipulated, or proved by the State beyond a reasonable doubt). The State

properly asserts that the appropriate remedy is to remand for resentencing at which time it

may present additional evidence to support a factual comparability determination.

   4. Statement of Additional Grounds (SAG)

       In his statement of additional grounds, Mr. Hobbs raises two additional issues.

First, he contends that the “state’s motion in limine the day of trial changed the scope of

evidence in a prejudicial bias manner that ended with the outcome of my suffering from a

malicious prosecution in violation of speedy trial court rule; where a nullification by jury

is the right of the accused.” SAG at 1. Mr. Hobbs does not identify the challenged

motion in limine and does not analyze this issue or provide authority. We therefore

decline to review this issue. RAP 10.3.

       Second, Mr. Hobbs argues that the trial court improperly prevented the protected

person from testifying at his trial. Mr. Hobbs contends that her testimony would have

supported his defense, or in the alternative, supported jury nullification. There is nothing

in the record to support Mr. Hobbs’s argument that the trial judge kept a witness from

                                              17
No. 36634-1-III
State v. Hobbs


testifying. Nor is there a proffer as to what testimony this witness would provide. There

is no indication in the record that Mr. Hobbs’s attorney subpoenaed this witness or called

her to testify. We decline to review this issue. RAP 10.3.

      Affirm the conviction and remand for resentencing.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                             _________________________________
                                                     Staab, J.

WE CONCUR:


_________________________________
      Fearing, J.


_________________________________
      Siddoway, A.C.J.




                                            18